Citation Nr: 9905380	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for L5 spondylolysis 
with spondylolisthesis at L5-S1, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
hiatal hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 1962 
and from August 1962 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for an 
increased (compensable) rating for a hiatal hernia and a 
claim for a disability rating in excess of 10 percent for L5 
spondylolysis with spondylolisthesis at L5-S1.  Subsequently, 
by a December 1993 hearing officer decision, an increased (20 
percent) rating was assigned for the veteran's low back 
disorder.  

(Consideration of the low back claim is deferred pending 
completion of the development sought in the REMAND that 
follows the decision below.)


FINDING OF FACT

The veteran experiences pyrosis and regurgitation with pain 
due to the service-connected hiatal hernia.


CONCLUSION OF LAW

An increased (10 percent) rating for a hiatal hernia is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  

In instances where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Where the 
minimum schedular rating is in excess of zero percent, a zero 
percent evaluation will be assigned when the requirements for 
a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1998).  In assessing a claim for an increased rating, the 
history of the disability should be considered.  38 C.F.R. 
§ 4.1 (1998); Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The Board notes that the veteran's hiatal hernia has been 
evaluated by the RO under Diagnostic Code 7346.  See RO 
decision entered in June 1986.  Under Diagnostic Code 7346, 
where a hiatal hernia is manifested by symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health, a 60 percent rating is assigned.  
Diagnostic Code 7346.  Where there are symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, a 30 percent rating is assigned.  Id.  A 10 percent 
rating is assigned where the claimant experiences two or more 
of the symptoms listed for the 30 percent rating, but of less 
severity.  Id.  

In the veteran's case, records dated from 1986 to 1991 show 
the veteran's complaints and treatment for gastrointestinal 
pain.  In December 1988, the veteran reported a mild 
sensation of acid regurgitation.  By April 1989, his symptoms 
were described as intermittent burning which was relieved 
with Maalox, and in August 1989, it was noted that he was 
doing well with gastroesophageal reflux.  

When the veteran was examined by VA in July 1993, he 
complained of almost daily severe heartburn upon awakening in 
the morning that had gradually become worse since service.  
However, he denied any nausea, vomiting, hematemesis, melena, 
or current treatment except for taking Rolaids.  The veteran 
also reported that his most recent endoscopy was normal 
except for a hiatal hernia.  On examination, he weighed 188 
pounds and his maximum weight in the last year was 185 
pounds.  Additionally, his blood pressure was 128/80, his 
abdomen was soft and nontender, no organomegaly was seen, 
bowel sounds were normal, and no masses were felt.  
Additionally, blood studies did not show anemia.  The 
examiner opined that the veteran had no symptoms of 
obstruction.  The examiner also reported that the veteran had 
reflux disturbance and pain.  As for the veteran's pain, the 
examiner reported that the veteran had "[s]evere heartburn, 
mostly early A.M. and intermittent throughout the day."  An 
August 1993 upper GI series revealed that preliminary view of 
the abdomen was unremarkable.  Moreover, following the 
veteran's ingestion of Glucagon, the swallowing mechanism, 
esophagus, stomach, duodenal bulb, and sweep were all normal.

The Board notes that the aforementioned evidence reveals that 
the veteran experiences pyrosis (heartburn) on a daily basis, 
substernal pain and has some problems with regurgitation 
(reflux disturbance).  These are symptoms listed by the 
rating criteria for a 30 percent rating under Diagnostic Code 
7346.  However, a salient point to be made is that the 
veteran has not experienced dysphagia, and he has not 
otherwise experienced any impairment of health.  His weight 
has not decreased, and there is no suggestion of impairment 
beyond the symptoms which are specifically provided for in 
the rating criteria for the 10 percent rating.  Consequently, 
the Board finds that an increased (10 percent) rating is 
warranted, but no more.

As noted above, in order to qualify for a 30 percent rating, 
symptoms due to the hiatal hernia must result in persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Diagnostic Code 7346.  The veteran does not have impairment 
of health-at least no impairment beyond the symptoms 
described above-and he does not have dysphagia.  The Board 
therefore finds that a rating greater than 10 percent is not 
warranted.  


ORDER

An increased (10 percent) rating for a hiatal hernia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

Turning to the issue of entitlement to an increased rating 
for the service-connected low back disorder, the Board notes 
that service connection has been granted for spondylolysis at 
L5 with spondylolisthesis at L5-S1.

At a July 1993 VA examination, the veteran reported that he 
had had chronic low back pain since service that periodically 
radiated down his left leg and up into his shoulders and 
neck.  Moreover, he reported that his pain increased with 
both activity and prolonged sitting.  Neurological 
examination disclosed mild paraspinal spasms but good 
movement.  Straight leg raising was to 90 degrees 
bilaterally.  There was loss of sensation over the left 
anterior thigh and medial lower leg down to the medial 
malleolus.  Reflexes were normal.  The diagnoses were 
lumbosacral radiculopathy, L4-L5, and radiation probably 
secondary to spondylolysis.  

Subsequently, at a February 1997 VA examination, the veteran 
complained of low back pain which had, at times, increased in 
severity since his last VA examination.  He also reported 
that his low back pain radiated into his left leg, caused him 
problems sleeping, was aggravated by wet weather, and was 
aggravated by activity.  On examination, there was no back 
tenderness except in the left sacroiliac area.  The veteran 
was able to walk on his heels and toes.  The range of motion 
of the veteran's back was reported as "full" forward 
flexion and "full" left and right lateral flexion.  
Neurological examination was unremarkable except for some 
hypesthesia of the anterior left thigh.  The diagnoses were 
lumbosacral radiculopathy L4-L5 and spondylolysis.

Taking the foregoing into account, the Board notes that, 
because evaluating the veteran's low back disorder under 
Diagnostic Code 5293 contemplates debility due to limitation 
of motion, further evidentiary development is yet required.  
See VAOPGCPREC 36-97 (Dec. 12, 1997).  Consideration must now 
be given to the degree of functional loss caused by pain such 
as was complained of at the veteran's VA examinations.  
DeLuca v. Brown, 8 Vet.App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1998).  The difficulty in rating functional loss due 
to pain on use was recognized by the Court 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet.App. 125, 129 (1994), in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  This is what is now required.

When examined by VA, the veteran's complaints of back pain 
were noted and some clinical findings relative to his low 
back were made, but no attempt was made to quantify the 
veteran's pain in terms that can be used to apply pertinent 
rating criteria.  Consequently, it may be said that the 
examination reports were not responsive to the mandate in 
DeLuca that the examiner express the functional losses 
experienced by the veteran in terms that can be used to apply 
the criteria of the applicable diagnostic codes.  For 
example, while a veteran may have almost normal range of 
motion demonstrated in a clinical setting, his functional 
loss due to pain or flare-ups in fact may be comparable to a 
disability level contemplated by more severe limitation of 
motion.  If so, he must be rated accordingly.  The only way 
to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain or flare-ups, etc., and to report such an opinion in 
terms that can be used to apply the rating criteria.

For the reasons stated, this issue is REMANDED to the RO for 
the following actions:

1.  The veteran should be provided an 
opportunity to supplement the record on 
appeal.  Action should be taken to secure 
any records of treatment at "Brighton 
Marine," especially any records prepared 
in conjunction with an August 1996 
episode of increased back problems.  See 
VA examination report dated in February 
1997.

2.  The veteran should be scheduled for 
VA orthopedic and neurologic evaluations.  
The examiner(s) should review the claims 
file, examine the veteran, and provide 
findings that take into account all 
functional impairments due to his 
service-connected low back disorder, 
including problems such as pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  The examiner(s) 
should then identify each functional 
debility legitimately experienced by the 
veteran.  Functional loss due to such 
difficulties should be described in terms 
of additional range-of-motion lost beyond 
that which is clinically observed.  See 
DeLuca, supra.  

3.  The RO should undertake any 
additional development suggested by the 
medical findings and opinions, or lack 
thereof.  Consideration should be given 
to the principles enunciated in DeLuca, 
supra.  If the benefit sought is not 
granted a supplemental statement of the 
case should be issued. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of the remand is to obtain clarifying information and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

